Citation Nr: 0422265	
Decision Date: 08/13/04    Archive Date: 08/20/04

DOCKET NO.  04-23 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an initial compensable rating for service 
connection chronic bronchitis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Havelka, Counsel







INTRODUCTION

The veteran's active military service extended from April 
1967 to August 1973.  This matter comes properly before the 
Board of Veterans' Appeals (Board) on appeal from the 
Department of Veterans Affairs (VA) Regional Office in St. 
Milwaukee, Wisconsin (RO).  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The veteran claims entitlement to an compensable initial 
disability evaluation for his service-connected chronic 
bronchitis.

The veteran originally filed his claim for service connection 
prior to the date that the Veterans Claims Assistance Act of 
2000 (VCAA) became effective.  Review of the claims file 
reveals that the veteran has not received the all of the 
notification and duty to assist requirements under the VCAA 
with respect to his claim for a increased initial disability 
rating for chronic bronchitis.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2003).  This must be done.  

The veteran perfected his appeal with the filing of a VA Form 
9 in May 2004.  At this time he requested a video conference 
hearing before a member of the Board.  The veteran has not 
been afforded this hearing.  This must be done.  

The case is remanded to the RO for the following development:

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA 
is completed.  In particular, the 
notification requirements and development 
procedures set forth at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 must be fully 
complied with and satisfied with respect 
to the claim for an increased rating.  
See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

2.  The RO should schedule the veteran 
for the requested Video Conference 
hearing.


No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


